Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,138,676 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Jennings on May 18, 2022.
The application has been amended as follows: 
Claim 40, line 2, after “said” and before “and”, delete “component” and insert – threaded shaft member --. 
Claim 41, line 1, after “claim” and before “,further”, delete “34” and insert – 36 --. 
Claim 44, line 22, after “said” and before “as”, delete “component” and insert – threaded shaft member --. 
Allowable Subject Matter
Claims 23-25,27-45 allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a counterbalancing device for a roller shade as claimed. Regarding claims 23 and 44, Tedeschi teaches a counterbalancing device having a rod, a rod adjuster, a spring, and Steeves teaches a spring winder and a spring holder coupled to the spring but there is no teaching of a threaded shaft member onto which the spring winder is rotatably mounted and wherein the rod adjuster is configured to be pressed into a cavity at least partially defined by the threaded shaft member. Regarding claim 34, Tedeschi teaches a counterbalance device having a rod, a spring and a rod adjuster, but fails to disclose a spring winder, spring hold and threaded shaft as claimed. The examiner agrees with applicant that while Haarer discloses a spring holder, spring winder and threaded shaft, that if combined with the rod adjuster of Tedeschi, the rod adjuster would not be configured to selectively rotate the stations shaft relative to the threaded shaft member as is claimed since Haarer teaches that the elements of Haarer are rotationally fixed to each other. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.    
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634